Citation Nr: 0123995	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  99-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1.  Entitlement to service connection for a pathological 
gambling disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for a service-connected low back disorder, spurring 
L5, on appeal from the initial grant of service connection.

3.  Entitlement to a compensable disability rating for 
service-connected bilateral hallux valgus, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1997.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, that, inter alia, granted entitlement to 
service connection for bilateral hallux valgus and a low back 
disorder, spurring L5.  Each disability was assigned a 
noncompensable rating, effective from December 23, 1997.  The 
RO also denied entitlement to service connection for a 
gambling disorder and a right shoulder disorder.  The veteran 
appealed the RO's decision to the Board.  In March 2000, the 
Board remanded the cause for additional records, examination 
of the veteran, and to schedule a hearing.  

In November 2000, the RO assigned a 10 percent rating for the 
veteran's low back disorder, spurring L5, effective from 
December 23, 1997.  The RO also granted entitlement to 
service connection for a rotator cuff tear of the right 
shoulder.  The RO's action was a full grant of the benefit 
sought, and there is no longer an outstanding issue of fact 
or law pertaining to the veteran's claim for service 
connection for a right shoulder disorder. 

The issue of entitlement to service connection for a 
pathological gambling disorder is again the subject of a 
remand.


FINDINGS OF FACT

1.  The veteran limited his claim to entitlement to a 10 
percent rating for a service-connected low back disorder, 
spurring L5; a 10 percent disability rating for this 
disability has been granted, and the veteran has not 
disagreed with that rating.

2. Since the veteran's retirement from service, his bilateral 
hallux valgus has been characterized by subjective complaints 
for pain, with little functional impairment. 


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law pertaining to 
the claim for a higher disability rating for a service-
connected low back disorder, spurring L5, before the Board 
for appellate review.  38 U.S.C.A. §§ 511, 7104 (West 1991 & 
Supp. 2001).

2.  The criteria for a compensable disability rating for the 
veteran's service-connected bilateral hallux valgus have not 
been met since the grant of service connection.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, and 4.71a, Diagnostic Code 5280 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In May 1998, the veteran claimed entitlement to service 
connection for bunions on his feet and a torn back muscle.  
The RO obtained his VA treatment records.

VA outpatient treatment records showed that in June 1998 the 
veteran complained of pain of the first metatarsal phalangeal 
(MTP) joint of the right foot since it was stepped on during 
a basketball game one week earlier.  The toe was pushed 
medially.  It swelled and hurt.  The veteran stated that he 
usually played basketball and ran, but was unable to because 
of pain and swelling of his feet.  The examiner noted mild 
swelling of the first MTP area with diffuse tenderness to the 
joint extending proximally and distally.  X-rays revealed no 
fracture or dislocation.  There was significant metatarsus 
adductus and moderate hallux valgus deformity.  The 
assessment was soft tissue injury to the right first MTP.  

The veteran was afforded a VA general medical examination in 
September 1998.  He complained of pain of the bunions on both 
of his feet after rest, i.e., getting out of bed in the 
morning.  He also reported pain after running, and noted that 
the pain caused him to stop after running 11/2 miles.  He 
stated that surgery was suggested but not done.  He was 
currently unemployed.  There were bunions located in the 
first MTP region of both feet.  The veteran's gait was 
normal.  He was able to stand and walk on his tip toes and 
heels and crouch and return to standing while on his tip 
toes.  Both feet were exercised with 10 repetitions of toe 
standing.  There was some facial grimacing to indicate pain, 
but no evidence of excessive fatigability, incoordination, or 
any loss of function.  There was mild hallux valgus deformity 
bilaterally.  The examiner diagnosed bunions of both feet, 
1st MTP region, motion normal.       

In December 1998, the RO granted entitlement to service 
connection for a bilateral hallux valgus deformity and 
spurring at L5, each evaluated as noncompensable, effective 
from December 23, 1997, the day following the veteran's 
separation from service.  Entitlement to service connection 
for a gambling disorder was denied.  The veteran appealed the 
RO's decision to the Board.

In his January 1999 notice of disagreement, the veteran 
stated that when he got out of bed in the morning it took him 
about an hour to walk normally because of foot pain.  He also 
had to ice his feet for four hours after exercise in order to 
walk again.  Additionally, he generally expressed 
disagreement with the disability rating assigned for his low 
back disorder. 

In his October 1999 substantive appeal, the veteran stated 
that he "should warrant at least a 10% rating on [his] back 
condition" and requested that the RO "grant the appropriate 
10% rating on this issue."  With respect to his feet, he 
reported that he had constant pain and swelling in both feet 
and that this condition was very disabling to him.

VA outpatient treatment record shows that in November 1999 
the veteran complained of foot pain.  He was diagnosed as 
having a hammer toe.  

In September 2000, the veteran underwent VA feet examination.  
He complained that his bunions hurt in the morning, worse on 
the right than the left.  He also stated that he had to 
discontinue playing basketball and could walk only one mile 
and had significant pain the next day.  Ambulation 
precipitated pain, resulting in an additional 50 percent of 
functional impairment and limited motion.  His right foot 
reportedly swelled at the end of the day.  He had tried 
medication, but with minimal relief.  He denied having any 
surgery and had not tried corrective shoes or inserts.  The 
veteran further stated that he had to discontinue his job in 
an auto shop which required standing for 10 hours per day.  
He now worked in a semi-sedentary occupation with occasional 
periods when he was on his feet.

On physical examination, the examiner noted right foot hallux 
valgus, slight semi-flexible hammertoes, and a low arched 
foot.  All lesser toes (2, 3, 4, and 5) were hammered.  The 
big toe was trackbound with some arthritic changes, painful 
end range of motion, dorsiflexion.  The left foot showed 
hallux valgus, low arched foot type, semi-flexible hammertoes 
(2, 3, 4, and 5), and a mild bunion deformity with better 
range of motion.  Active and passive range of motion was 
equal.  The veteran had 60 degrees of dorsiflexion and 5 
degrees of plantar flexion of the right first MTP joint.  He 
had 70 degrees of dorsiflexion and 5 degrees of plantar 
flexion of the left first MTP joint.  Pain began at 20 to 25 
degrees at the right big toe joint.  Following repetitive use 
or during flare-ups, the examiner stated that there was no 
additional limitation.  There was slight pitting edema of the 
right foot, plus 1 over 7, with limited motion at the big toe 
joint.  

Gait evaluation revealed abducted gait.  Heel strike was 
normal with slight varus deformity.  As the forefoot was 
loaded, significant subtalar pronation presented itself.  
There was inadequate extension of both knees with an antalgic 
gait when the veteran first started to walk.  As walking 
proceeded, his gait pattern became normal.  He had heel toe 
gait.  There was a small clavus under the second toes 
bilaterally, diffuse.  Posture during gait was rectus and 
erect.  Supination, pronation, and rising on the toes was 
normal.  The veteran had bilateral pes planus which was 
correctable when the subtalar joint was held in a neutral 
position.  Hammertoes were semi-flexible, and could not be 
corrected on the right foot.  They were more flexible on the 
left and could be corrected.  The bunion was non-correctable 
on the right and correctable on the left.  The Achilles 
tendon was laterally located on both feet with weight bearing 
and centrally located on non-weight bearing.  There was no 
pain on manipulation of the Achilles tendon.  There was 4 
degrees of valgus bilaterally.  The fore-foot and mid-foot 
were slightly malaligned, but correctable by manipulation.  
Concerning hallux valgus, angulation was to 35 degrees on the 
right big toe and to 30 degrees on the left.  X-rays of the 
feet showed moderate hallux valgus with bunion prominence to 
the metatarsal head and slight degenerative arthritic changes 
on the right.  On the left, there were mild bunion changes 
and mild rounded spurs of the first metatarsal head.   The 
examiner diagnosed hallux valgus deformity, greater on the 
right than the left; bilateral pes planus deformity; and 
bilateral semi-flexible hammertoe deformity, 2 through 5.

The veteran was also afforded a VA spine examination in 
September 2000.  He stated that he recently lost his job 
because of back problems.  He was now working as an 
administrative assistant.  He walked with a symmetric gait, 
was able to walk on his toes and heels, and could perform a 
squat and get up again unassisted.  The veteran exhibited 
significant pain behaviors throughout the formal physical 
examination, but the examiner indicated that inconsistencies 
were present.  The veteran was able to flex comfortably and 
rapidly when dressing and undressing, despite performing 
range of motion in a slow and hesitant fashion on formal 
examination.

In November 2000, the RO assigned a 10 percent rating for the 
veteran's service-connected low back disorder, spurring L5, 
effective from December 23, 1997, under Diagnostic Code 5295.  
The veteran was notified of this decision and that it 
satisfied his appeal with respect to the low back rating.  He 
was provided a supplemental statement of the case on the two 
issues remaining on appeal.



II.  Legal analysis

A.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

VA has fulfilled the notice and duty to assist requirements 
as they pertain to this particular case.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  For instance, the veteran was notified of 
the information necessary to substantiate his claims by means 
of the discussions in the December 1998 rating decision, 
March 1999 statement of the case, March 2000 Board remand, 
and May 1999 and November 2000 supplemental statements of the 
case.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(a)-(b)).  He was also requested 
to identify where he had received medical care and provide 
appropriate releases.  See VA letter to the veteran, dated 
May 2, 2000.  VA has no outstanding duty to inform him that 
any additional information or evidence is needed. 

Additionally, the RO obtained the veteran's service medical 
records and VA treatment records.  See 38 U.S.C.A. § 5103A(c) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
He has not identified any additional unobtained evidence that 
could be relevant to the claims, including any private 
treatment.  The veteran was also afforded VA examinations in 
1998 and 2000.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  
There is more than sufficient evidence of record to decide 
these claims properly and fairly.

The veteran requested and was scheduled for a hearing at the 
RO on July 11, 2000, but did not appear.  The RO wrote to him 
on July 17, 2000, and asked if wanted to have his hearing 
rescheduled and clarify what type of hearing he wanted.  The 
veteran did not reply.  No further action is warranted.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  


B. Entitlement to a disability rating in excess of 10 percent 
for a service-connected low back disorder, spurring L5, on 
appeal from the initial
grant of service connection

A rating decision of November 2000 granted a disability 
rating of 10 percent for the veteran's service-connected low 
back disorder, spurring L5, from the date of service 
connection.  In his previously-filed substantive appeal, the 
veteran had stated that he sought entitlement to a 10 percent 
disability rating for this disability.  Although he initially 
said the disability warranted "at least" a 10 percent 
rating, he went on to state that the rating that was 
appropriate for his disability was 10 percent.  Under 
Diagnostic Code 5295, a disability rating higher than 10 
percent is available for chronic lumbosacral strain.  In 
general, after the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
However, the veteran may expressly limit his appeal to 
entitlement to a particular disability rating which is less 
than the maximum rating available for a service-connected 
disability, thereby removing the Board's authority to 
adjudicate entitlement to a higher rating.  Id. at 39 (citing 
cf. Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  Since 
the veteran clearly expressed his intent to limit his appeal 
to entitlement to a 10 percent disability rating for service-
connected low back disorder, this issue is no longer on 
appeal.

That the veteran intended to so limit his claim is evident in 
the fact that he did not disagree with the rating decision, 
in which the RO noted that the 10 percent rating satisfied 
his appeal on that issue.  His representative, furthermore, 
presented no argument or disagreement with the assignment of 
the 10 percent rating the veteran sought.

The jurisdiction of the Board extends to all questions in a 
matter which under 38 U.S.C.A. § 511 is subject to decision 
by the Secretary.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001).  The Board finds that the RO's action was a full grant 
of the benefit sought, and that there is no longer an 
outstanding issue of fact or law pertaining to the veteran's 
claim.  See Grantham v. Brown, 114 F .3d 1156 (1997).  Since 
there is no longer a case or controversy, the appeal must be 
dismissed.


C. Entitlement to a compensable disability rating for 
service-connected bilateral hallux valgus, on appeal from 
the initial grant of service connection

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern). 

Before the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to him to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As the 
regulations and rating criteria to be applied are the same, 
the Board finds no prejudice to the veteran in considering 
the issue as one of entitlement to a higher rating on appeal 
from the initial grant of service connection. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2 (2001).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2001), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2001).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  

Hallux valgus is a "angulation of the great toe away from 
the midline of the body, or toward the other toes; the great 
toe may ride under or over the other toes."  See Dorland's 
Illustrated Medical Dictionary 730 (28th ed. 1994).

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5280, for bilateral hallux valgus deformities.  He is 
currently rated as zero percent disabled from this condition.  
Under Diagnostic Code 5280, the only available disability 
rating is 10 percent for unilateral hallux valgus, whether it 
is severe and equivalent to amputation of the great toe or 
whether it is operated on with resection of the metatarsal 
head.  Although a noncompensable evaluation is not provided 
under Diagnostic Code 5280, a noncompensable evaluation is 
assigned when the criteria for a compensable evaluation are 
not met.  38 C.F.R. § 4.31 (2001).

The veteran's service-connected hallux valgus does not more 
nearly approximate the criteria for a compensable rating.  He 
has not undergone surgery for the great toe of either foot, 
and he is not shown by the medical evidence to have severe 
hallux valgus or to experience symptomatology compatible with 
that manifested by amputation of the great toe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2001).  For example, his 
hallux valgus was described by medical professionals as only 
moderate in June 1998 and September 2000 and as mild in 
September 1998.  He has an essentially normal gait and is 
able to walk on his toes.  

The veteran has consistently complained of foot pain, 
particularly with use.  The Board has considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
held that, in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2001).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(2001).  

In this case, consideration of a higher disability evaluation 
under 38 C.F.R. §§ 4.40 and 4.45 is warranted since the 
veteran's service-connected condition involves deformity of a 
joint which may limit motion of the affected joint.  Cf. 
VAOPGCPREC 9-98 (the nature of the foot injury determines 
whether consideration of §§ 4.40 and 4.45 under Diagnostic 
Code 5284 is warranted, and injuries such as fractures and 
dislocations may limit motion). 

The veteran's complaints of pain must be considered in 
evaluating his claim, but the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  The objective medical evidence does 
not support a finding that a compensable disability rating is 
warranted due to functional loss.  The medical evidence does 
not show the presence of more severe and frequent 
symptomatology from which the Board could conclude that the 
veteran's level of functional loss is equivalent to 
amputation of the great toe.  

In fact, in September 1998 the veteran's gait was normal and 
he was able to stand and walk on his tip toes and heels and 
crouch and return to standing while on his tip toes.  
Although there was some facial grimacing to indicate pain 
with repetitive toe standing, the examiner found no evidence 
of excessive fatigability, incoordination, or any loss of 
function.  The feet examiner in September 2000 further stated 
that following repetitive use or during flare-ups, there was 
no additional limitation of motion.  The veteran had 60 
degrees of dorsiflexion and 5 degrees of plantar flexion of 
the right first MTP joint and 70 degrees of dorsiflexion and 
5 degrees of plantar flexion of the left first MTP joint at 
that time.  Supination, pronation, and rising of the toes was 
normal.  

The VA examiner in 2000 noted pain on motion of the right 
great toe at 20 to 25 degrees.  That is not, however, 
sufficient for assignment of a 10 percent disability rating.  
The veteran's actual functional impairment due to his hallux 
valgus is not substantial.  He has exhibited essentially no 
functional impairment during his examinations, in that he can 
walk on his heels and toes without difficulty.  Despite any 
increased pain and/or functional loss that he may experience 
with physical activity, the fact also remains that he is able 
to maintain employment.  Although he stated on feet 
examination that he had to discontinue his prior job that 
required standing and take a more sedentary job, he reported 
on spine examination on that same day that he lost that job 
because of back problems.  He was employed as an 
administrative assistant.  

In fact, it appears that the veteran exaggerates his 
symptomatology.  On feet examination in 2000, his gait was 
initially abducted and antalgic, but as walking proceeded, 
his gait pattern became normal.  On spine examination that 
same day, he walked with a symmetric gait, was able to walk 
on his toes and heels, and could perform a squat and get up 
again unassisted.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
examiner indicated that his complaints of pain were 
inconsistent with the findings on examination. 

The Board is aware that in June 1998, there was mild swelling 
of the first MTP area with diffuse tenderness; however, this 
was due to a nonservice-connected soft tissue injury to the 
right first MTP.  Although x-rays in September 2000 showed 
slight degenerative arthritic changes of the right great toe, 
the veteran is not service connected for arthritis. 

There is no reasonable doubt that could be resolved in the 
veteran's favor.  The evidence does not show that either of 
his hallux valgus deformities is severe.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
assignment of a compensable disability rating for either of 
the veteran's hallux valgus deformities under Diagnostic Code 
5280.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001).  There are no other diagnostic codes 
potentially applicable to the veteran's hallux valgus 
deformities.


ORDER

Entitlement to a 10 percent disability rating for a service-
connected low back disorder, spurring L5, having been 
granted, the appeal is dismissed.

Entitlement to a compensable disability rating for service-
connected bilateral hallux valgus, on appeal from the initial 
grant of service connection, is denied.


REMAND

Entitlement to service connection for a pathological gambling 
disorder

A remand is required for compliance with VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630, et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

In the field of mental disorders, personality disorders which 
are characterized by pathological trends in the personality 
structure manifested by a lifelong pattern of action or 
behavior which were the basis of the service diagnosis will 
be accepted as showing preservice origin.  38 C.F.R. 
§ 3.303(c) (2001).

The veteran's service medical records disclose that on 
November 13, 1996, he gave a 6 to 7 year history of 
problematic gambling.  He was diagnosed as having 
pathological gambling and referred to a civilian provider.  
On November 14, 1996, he told the civilian provider that he 
grew up in Alabama and attended the horse races with his 
friends and family often and that since 1989 his gambling had 
increased and become more problematic.  He was again 
diagnosed as having pathological gambling.  Upon VA 
psychiatric examination in September 1998, the veteran denied 
gambling prior to 1986; however, he remembered going to the 
Kentucky Derby with his father when he was 10 or 12 years 
old.  The examiner diagnosed pathological gambling.

VA has a duty to obtain a medical opinion when such opinion 
is necessary to make a decision on a claim.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)). 
Here, the record does not contain sufficient medical evidence 
to determine the nature of the veteran's pathological 
gambling.  Accordingly, he should be afforded a VA 
psychiatric examination on remand in order to clarify this 
matter. 

Finally, any additional medical records showing treatment for 
pathological gambling dated since the veteran's separation 
from service could prove relevant to the claim and should be 
requested on remand.  The RO should also request the 
veteran's service personnel records from the National 
Personnel Records Center (NPRC) as he was discharged from 
service due to financial problems associated with gambling.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Contact the NPRC, or any other 
appropriate source, and request copies of 
the veteran's complete service personnel 
records.  If these records are 
unavailable, a negative reply is 
requested.

2.  Ask the veteran to provide the names, 
addresses, approximate dates of treatment, 
and appropriate releases for the treatment 
records of all private care providers who 
treated him for pathological gambling 
since his separation from service.

3.  Ask the veteran to provide the names 
of any VA medical facilities at which he 
received treatment or evaluation for 
pathological gambling since his separation 
from service.

4.  Request all private treatment records 
identified by the veteran and associate 
them with the claims file.  Also, 
obtain any additional VA treatment records 
reflecting treatment of the veteran or any 
other information deemed to be pertinent 
that is not already of record.  

5.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken. 

6.  Once the foregoing has been 
accomplished to the extent possible, and 
the records have been associated with the 
claims file, schedule the veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted.  The examiner 
should provide an opinion as to whether 
pathological gambling is the equivalent of 
a personality disorder which is 
characterized by pathological trends in 
the personality structure manifested by a 
lifelong pattern of action or behavior, or 
is it an acquired psychiatric disorder.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

7.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the report is deficient in any manner or 
fails to provide the specific opinion 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2001); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  Review the claims file and ensure that 
no other notification or development 
action is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.

9.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  Then, if the decision with 
respect to the claim on appeal remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. He has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

